UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7960



OCCEA STARKE,

                                              Plaintiff - Appellant,

          versus


AVAMARK REFRESHMENT SERVICES; M. WADE, Sheriff
of Henrico County Jail; WAYNE HEAD, Kitchen
Supervisor,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-01-687-2)


Submitted:   February 28, 2002            Decided:   March 18, 2002


Before WIDENER, WILKINS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Occea Starke, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Occea Starke appeals the district court’s orders denying re-

lief without prejudice on his 42 U.S.C.A. § 1983 (West Supp. 2001)

complaint and denying relief on his Fed. R. Civ. P. 59(e) motion.

We have reviewed the record and the district court’s opinions and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   Starke v. Avamark Refreshment Servs., No.

CA-01-687-2 (E.D. Va. Oct. 4, 2001; Nov. 15, 2001).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2